IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF DISCIPLINE OF                         No. 67013
                    JONATHAN B. GOLDSMITH, ESQ.,
                    BAR NO. 11805.                                              FLED
                                                                                JAN 07 2016
                                                                          CL                Cret IF
                                                                          BY
                                                                               CHIEF DEPU   ERK




                              ORDER APPROVING CONDITIONAL GUILTY PLEA
                                This is an automatic review of a Southern Nevada
                    Disciplinary Board hearing panel's recommendation that we approve a
                    conditional guilty plea in exchange for a stated form of discipline pursuant
                    to SCR 113 for attorney Jonathan B. Goldsmith. Under the agreement,
                    Goldsmith admitted to 12 violations of RPC 1.3 (diligence), 14 violations of
                    RPC 1.4 (communication), 9 violations of RPC 1.5 (fees), 5 violations of
                    RPC 1.15 (safekeeping property), 1 violation of RPC 1.16 (declining or
                    terminating representation), 1 violation of RPC 3.3 (candor toward
                    tribunal), 15 violations of RPC 5.3 (responsibilities regarding nonlawyer
                    assistants), 10 violations of RPC 5.4 (professional independence), 12
                    violations of RPC 5.5 (unauthorized practice of law), 4 violations of RPC
                    7.1(b) (communications concerning a lawyer's services), and 1 violation of
                    RPC 8.4 (misconduct).
                                The agreed-upon discipline provides for a two-year suspension,
                    with a nine-month actual suspension, and the remainder stayed, pending
                    compliance with the following conditions:
                    (a) During the two-year period commencing August 1, 2014, Goldsmith
                    shall promptly comply with all requests for information from the State
                    Bar, including but not limited to, copies of bank statements and case lists;
SUPREME COURT
       OF
     NEVADA


              el)
(0) 1947A a
                                                                                     R-0    a_±31-1
                      (b) During the two-year period commencing August 1, 2014, Goldsmith
                      shall not engage in any activity which results in public discipline,
                      including a Letter of Reprimand;
                      (c) Goldsmith must participate in a treatment program in accordance with
                      the recommendations provided by Dr. Michael Levy, a licensed medical
                      physician specializing in addictions, in his report dated September 14,
                      2013;
                      (d) Goldsmith shall obtain and provide the Office of Bar Counsel with an
                      updated evaluation from Dr. Levy, or a licensed medical physician
                      specializing in addictions, every six months. Goldsmith is required to
                      follow any amended recommendations that may be contained in the
                      updated evaluation reports;
                      (e) Goldsmith shall abstain from drugs and alcohol, except as prescribed
                      by a licensed Nevada physician and filled by a local pharmacy. Mind-
                      altering drugs obtained via the Internet, including but not limited to
                      Xanax, hydrocodone, Ambien, oxycodone, valium, soma, or other similar
                      pain/muscle or relaxant/sleeping pills shall not be considered part of the
                      prescription exception, nor shall stimulant-type "weight control" drugs be
                      considered part of this exception;
                      (f) Goldsmith will submit to random drug/alcohol testing within four
                      hours of the Office of Bar Counsel's request during the term of this
                      Agreement, with costs to be paid by Goldsmith at the time of testing. The
                      manner and timing of testing will be completely within the discretion of
                      the Office of Bar Counsel, and may include urine or hair testing. A copy of
                      the test shall be furnished to the Office of Bar Counsel immediately, with
                      or without Goldsmith's consent;



SUPREME Count
        OF
     NEVADA
                                                           2
(0) 1947*    4134co
                  (g) Goldsmith shall promptly notify the Office of Bar Counsel about any
                  relapse in his recovery, including but not limited to, any admissions for
                  detoxification,   outpatient      rehabilitation   treatment,      inpatient
                  rehabilitation treatment, etc. Goldsmith shall provide the dates of stay,
                  facility name and address, and the name of the attending health care
                  professional;
                  (h) Goldsmith shall meet with his mentor twice a month. During this
                  meeting, Goldsmith shall discuss his calendar, his workload, his stress
                  levels and how he is managing them, his goals, and any other issues
                  pertaining to his legal practice. The mentor shall provide guidance to
                  Goldsmith to assist him in maintaining his law practice;
                  (i) Should Goldsmith attend any AA meetings through Lawyers
                  Concerned for Lawyers (LCL), Goldsmith waives his confidentiality
                  privilege to the extent that an LCL representative may verify Goldsmith's
                  attendance at meetings;
                  (j) Goldsmith shall sign a HIPAA authorization to allow the Office of Bar
                  Counsel to obtain any medical reports related to Goldsmith's treatment
                  identified herein. The purpose of the release is solely to allow Bar Counsel
                  to monitor whether the terms and conditions of his plea are being
                  adequately complied with;
                  (k) Goldsmith shall not be convicted of any crime with the exception of
                  minor traffic infractions that do not involve alcohol or controlled
                  substances; and
                  (1) Should Goldsmith relocate from Nevada or should his license status
                  change to inactive during the term of his stayed suspension, the terms of
                  subsections (f) and (h) will not be mandatory.



SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A    eo
                The parties also agreed that Goldsmith would pay $7,740 in restitution to
                certain former loan-modification clients within one year.'
                              Having reviewed the record, we conclude that the plea
                agreement should be approved to the following extent. 2 See SCR 113(1).
                Goldsmith is hereby suspended from the practice of law for two years, with
                nine months' actual suspension; the remainder of the two-year suspension
                is stayed, pending compliance with the conditions set forth above. 3




                      'Specifically, Goldsmith was to pay Jaime Neivarez $740; Jesus
                Regis $1,480; Santiago Santos $740; Armando Yanez $800; Francisco
                Diaz Haro $1,250; Gaylenne Kim-Mistrille $1,250; and Kathy Ledford
                $1,250.

                      2 We  approve the parties' stipulation to correct the record and have
                considered the information therein, including the additional mitigating
                factors identified, in making our decision.

                      3 The  agreement also set forth two additional conditions to be applied
                upon any reinstatement of Goldsmith: that for two years after
                reinstatement he (1) submit quarterly reports to the State Bar regarding
                all trust accounts in his name or in the name of any other person on behalf
                of any of his business entities in which client funds are placed, and (2)
                submit all proposed advertisements through the Standing Lawyer
                Advisory Committee's predissemination process to ensure compliance with
                the applicable Rules of Professional Conduct. We decline to preapprove
                the conditions of Goldsmith's reinstatement, if any, but note that a panel
                considering a petition for reinstatement by Goldsmith should consider
                these recommended conditions along with any other appropriate
                conditions identified at that time.




SUPREME COURT
        OF
     NEVADA

                                                     4
(0) I947A
                             Goldsmith shall pay the costs of the disciplinary proceedings
                  within 90 days. The parties shall comply with the applicable provisions of
                  SCR 115 and SCR 121.1.
                             It is so ORDERED.


                                                     TOLit...14                       C.J.
                                                     Parraguirr:-”f



                                                     Hardesty




                                                     Gibbons




                  DOUGLAS, J., with whom SAITTA, J., agrees, dissenting:
                              I would reject the conditional guilty plea agreement.


                                                                                       J.


                                                                                       J.
                                                     Saitta




SUPREME COURT
        OF
     NEVADA

                                                       5
(0) 1947A    e>
                 cc: C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Gabriel Eliahu Raviv
                       Chair, Southern Nevada Disciplinary Board
                       Kimberly Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A    e